USCA11 Case: 20-12722      Date Filed: 01/19/2021    Page: 1 of 4



                                                        [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-12722
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:17-cr-00135-JDW-JSS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

ANTHONY J. KLATCH, II,

                                                             Defendant - Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 19, 2021)

Before BRANCH, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:

      Anthony Klatch, II, appeals the district court’s denial of his motion for a

reduced sentence under 18 U.S.C. § 3582(c)(1)(A). Klatch argues that the district
          USCA11 Case: 20-12722       Date Filed: 01/19/2021   Page: 2 of 4



court erred in determining that his medical conditions coupled with the spread of

COVID-19 within the facility where he is currently housed did not warrant

compassionate release. We disagree and affirm.

      Section 3582(c)(1)(A) provides that if certain eligibility criteria are met, a

district court “may reduce a term of imprisonment.” Because the statute expressly

gives the district court discretion in granting or denying an eligible defendant’s

request for a reduced sentence, we review its denial of an authorized reduction for

abuse of discretion. See United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020)

(applying the abuse of discretion standard to a denial of an eligible defendant’s

request for a reduced sentence under an analogous provision of the First Step Act);

see also United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (applying the

abuse of discretion standard to a denial of a request for a reduced sentence under 18

U.S.C. § 3582(c)(2)). A district court abuses its discretion by applying the incorrect

legal standard, following improper procedures in making its determination, or

making clearly erroneous factual findings. United States v. Barrington, 648 F.3d

1178, 1194 (11th Cir. 2011).

      The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a district court

to reduce a defendant’s term of imprisonment, not only upon motion of the Director

of the Bureau of Prisons, but also upon motion of the defendant. See First Step Act

§ 603; 18 U.S.C. § 3582(c)(1)(A). Before bringing such a motion, however, a


                                          2
          USCA11 Case: 20-12722       Date Filed: 01/19/2021    Page: 3 of 4



defendant must first ask the BOP to bring a motion on his behalf. Id. The defendant

can file a motion for compassionate relief on his own behalf only if (1) the BOP

refuses to bring the motion and the defendant has exhausted all administrative

remedies, or (2) the BOP fails to answer the defendant within thirty days. See id. The

district court then must perform a “two-step inquiry.” Dillon v. United States, 560

U.S. 817, 826 (2010). First, it must determine if there are “extraordinary and

compelling” reasons for a reduction “consistent with applicable policy

statements”—the “eligibility” determinations. See id. at 825–27; 18 U.S.C. §

3582(c)(1)(A). Next, the court “consider[s] any applicable § 3553(a) factors and

determine[s] whether, in its discretion, the reduction authorized by reference to the

policies relevant at step one is warranted in whole or in part under the particular

circumstances of the case.” Dillon, 560 U.S. at 827.

      Here, the district court denied Klatch’s motion for reduction of sentence for

three independently sufficient reasons: (1) failure to exhaust all administrative

remedies; (2) failure to show extraordinary and compelling reasons; and (3) as an

exercise of the court’s discretion. Even were we to assume that Klatch properly

exhausted all administrative remedies and is eligible for compassionate release, the

district court did not abuse its discretion in denying Klatch’s motion for reduction of

sentence. The court did not apply an incorrect legal standard or fail to follow proper

procedures in reaching its determination. And given Klatch’s failure to present


                                          3
          USCA11 Case: 20-12722      Date Filed: 01/19/2021    Page: 4 of 4



supporting medical records and reliance on previously rejected claims, none of the

district court’s factual findings were clearly erroneous. Accordingly, we affirm.

      AFFIRMED.




                                         4